Citation Nr: 1133699	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R § 4.30 based on surgery for a left knee disability in February 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2009 RO rating decisions.  The November 2007 RO decision, in pertinent part, denied service connection for a left ankle disability and for a left knee disability.  

The May 2009 RO decision denied entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left knee disability in February 2008.  In March 2011, the Veteran testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has a left ankle disability and a left knee disability that are related to service.  He specifically asserts that he hurt his left ankle playing volleyball for physical training during service in 1988.  The Veteran also reports that he hurt his left knee when he was hit with a pugil stick during boot camp.  He further alleges that he hurt his left knee in March 1991 playing volleyball.  The Veteran essentially claims that he has suffered from knee ankle and left knee problems since his period of service.  

The Veteran also contends that he is entitled to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left knee disability in February 2008.  

The Board observes that the Veteran is competent to report each of the following: left ankle and left knee injuries during service; left ankle and left knee symptoms in service; continuous left ankle and left knee symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records show that he was treated for left ankle and left knee problems during service.  An August 1988 treatment report noted that the Veteran complained of left knee pain for two days.  He reported that he twisted his left leg and that the pain was constant and sharp.  He also stated that he had popping.  The assessment was a left medial collateral strain.  

A November 1988 treatment report indicated that the Veteran was seen for a left ankle trauma.  He reported that while playing volleyball, he jumped up and landed in a hole and inverted his left ankle.  The Veteran stated that he had a history of torn ligaments in the instep of his left foot for a year prior to military service.  The assessment was an acute ligamentous strain of the left ankle.  A November 1988 X-ray report, as to the Veteran's left ankle, indicated that there was no ankle fracture.  

A June 1989 treatment report noted that the Veteran reported that he had joint aches that lasted more than three days.  The examiner's notation was somewhat illegible, but referred to a twisted knee.  The examiner did not indicate whether the injury involved the Veteran's left or right knee.  A March 1991 treatment entry noted that the Veteran was seen for an injury to his right knee while playing volleyball.  The assessment was knee sprain.  Additional treatment entries dated in March 1991 and April 1991 also referred to a right knee sprain.  There were no references to any left knee problems at those times.  An undated entry related a diagnosis of a knee sprain.  The examiner did not indicate whether the Veteran had a left or right knee sprain.  

Post-service private and VA treatment records show treatment, including surgery, for left ankle and left knee problems.  Such records also show treatment for intercurrent left ankle and left knee injuries.  

For example, a February 2002 report from Advanced Orthopaedic Centers indicated that the Veteran was referred by his employer for a work related injury that occurred three months earlier.  The Veteran reported that he was taking a heavy water bottle off of his truck for a delivery and that he slipped, which caused his left ankle rolled under.  He stated that he heard a pop and that he had been having a great deal of pain since that time.  The impression was a left ankle sprain in which the symptoms had not resolved.  

An April 2002 operative report from Henrico Doctors' Hospital, Parham, noted that the Veteran underwent an arthroscopic partial synectomy of the left ankle.  The postoperative diagnosis was left ankle anterior impingement syndrome, soft tissue.  A September 2002 operative report from that same facility indicated that the Veteran underwent a repair of the left peroneus brevis tendon.  The postoperative diagnosis was a longitudinal tear and instability of the left peroneus brevis tendon.  

A December 2002 treatment report from Advanced Orthopaedic Centers noted that the Veteran had a chief complaint of left knee pain.  He reported that he slipped in July 2002 delivering water at work and sustained an ankle injury and that he had subsequently undergone two operations.  The Veteran stated that he recently slipped on his crutches and sustained a hyperflexion injury to his left knee.  He stated that he was having the sense that his left knee wanted to give way, but he was not having locking problems.  The assessment was a possible medial meniscus tear.  

A September 2005 statement from G. B. Higgs, M.D., indicated that the Veteran had longstanding degenerative problems associated with his left knee.  Dr. Higgs reported that the Veteran had a recurrent injury at the mall in June 2004 and exacerbated the symptoms associated with his degenerative process.  Dr. Higgs stated that arthroscopic surgery was warranted.  

A February 2008 VA nursing discharge note indicated that the Veteran underwent a left knee arthroscopy.  A diagnosis was not provided at that time.  A June 2008 VA orthopedic surgery note reported that the Veteran was followed for left knee arthritis.  It was noted that the Veteran underwent a left knee arthroscopy and debridement in February 2008, which was significant for grade 2 to 3 chondromalacia of the patella, particularly on the medial surface.  The examiner indicated that the cochlea was found to have grade 2 fraying and softening of the cartilage and that the medial compartment had grade 3 arthritic changes under the femoral condyle.  The assessment was osteoarthritis of the left knee.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for a left ankle disability and for a left knee disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, as the Veteran's claim for entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left knee disability in February 2008, is inextricably intertwined with his claim for entitlement to service connection for a left knee disability, those matters will be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left ankle and left knee problems since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records (including from the Richmond, Virginia VA Medical Center) and dated since June 2008 should be obtained.

2.  Schedule the Veteran for an appropriate VA examination by a physician to determine the nature and likely etiology of his claimed left ankle disability and left knee disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current left ankle and left knee disabilities.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed left ankle and left knee disabilities are etiologically related to his period service.  If the examiner finds that any diagnosed left ankle disabilities existed prior to the Veteran's period of service, the examiner should comment on whether any such pre-service conditions were permanently worsened by service.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered left ankle and left knee injuries during his period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

3.  Thereafter, review the Veteran's claims for entitlement to service connection for a left ankle disability, entitlement to service connection for a left knee disability, and entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left knee disability in February 2008.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


